          Case 1:18-cv-11657-ER Document 88 Filed 05/13/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE INTERMEDIATE SCHOOL
PTO, INC., et al.,                                            Case No. 1:18-cv-11657-ER

                                     Plaintiffs,
                                                            MOTION FOR ADMISSION
               -against-                                        PRO HAC VICE

BILL DE BLASIO, in his official capacity as
Mayor of New York City, et al.,

                            Defendants.
_____________________________________

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, GLENN E. ROPER hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Plaintiffs Christa McAuliffe

Intermediate School PTO, Inc., et al., in the above-captioned action.

       I am in good standing in the bar of the state of Colorado, and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, suspended, disbarred, or denied admission or readmission by

any court. I have attached a declaration pursuant to Local Rule 1.3.

       DATED: May 13, 2019.                        Respectfully Submitted,

                                                    /s/ Glenn E. Roper
                                                   GLENN E. ROPER
                                                   Pacific Legal Foundation
                                                   1745 Shea Center Drive, Suite 400
                                                   Highlands Ranch, Colorado 80129
                                                   Telephone: 916.419.7111
                                                   Facsimile: 916.419.7747
                                                   GERoper@pacificlegal.org

                                                   Attorney for Plaintiffs




                                                   1
